Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
Claims 1, 32-33 are under examination. 
Priority
This application claims benefit of provisional application of 60/960,112 (filed on 9/17/2007) and claims benefit of 61/123,280 (filed 4/7/2008).  


The following is an examiner’s statement of reasons for allowance: The closest prior art, Boitieux teaches a detection system without teaching/suggesting a circuit for self-actuating signal producing detection in the absence of any source of electrical power provided to said system other than the electrical power generated by the release of electrons from said substrate when digested by said enzyme, and the claimed detection system is not obvious because the cited reference teaches detection using battery/plug in/outside source powered analyzer, for example (Boitieux, page 310, left column, 4th paragraph, line 1++), thus does not provide motivation for a detection system that detects in the absence of any source of electrical power provided to said system other than the electrical power generated by the release of electrons from said substrate when digested by said enzyme with anticipated success. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 1 and 32-33 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653